Voto disidente del
Juez Asociado Señor Fuster Berlingeri,
al cual se une el Juez Asociado Señor Alonso Alonso.
La sentencia del tribunal de instancia en este caso ilus-tra, para mí, la sorprendente persistencia en el quehacer jurídico de un modo de interpretar y decidir que ha sido desde hace tiempo objeto de las críticas más severas. Me refiero al positivismo formalista extremo que reduce el razonamiento jurídico a una mera invocación de reglas y artículos, sin tomar propiamente en cuenta el sentido del Derecho ni los altos fines de bienestar social y de justicia que lo animan. R.M. Unger, Law In Modern Society, Nueva York, Ed. The Free Press, 1976, págs. 194 y 209.
Aquí se le niega a un juez un beneficio que las leyes del país conceden a todos los empleados públicos. Este trato desigual ocurre a pesar de que el foro de instancia en su sentencia, al igual que el propio Estado demandado, reco-nocen que el demandante, como empleado de la Rama Ju*835dicial, tiene derecho a una aportación patronal para su plan médico-hospitalario. Todos están contestes, además, que la Ley de Beneficios de Salud para Empleados Públicos, que establece la aludida aportación patronal, también consagra, como lo dice el propio estatuto, una “absoluta libertad de selección” (3 L.P.R.A. sec. 729g) para que el empleado público pueda escoger el plan médico-hospitalario que mejor le convenga. Tampoco hay disputa en cuanto a que el plan escogido por el demandante lo provee la Cruz Azul, que también es uno de los proveedores principales de los planes disponibles a los demás jueces y empleados públicos. Todo lo anterior, no obstante, se le niega al de-mandante la aportación patronal en cuestión porque el plan específicamente escogido por el demandante no es de “aquellos planes contratados por el Secretario de Hacienda” (Exhibit I, pág. 4), sino que es un plan contratado por la Universidad de Puerto Rico (en adelante U.P.R.), luego de haber recibido la debida autorización del Comisionado de Seguros de Puerto Rico, funcionario adscrito a la oficina del Secretario de Hacienda.
El resultado neto del dictamen de instancia es que el medular derecho a la aportación patronal y el fundamental principio de libre selección quedan totalmente subordina-dos a una interpretación literalista de la formalidad mera-mente instrumental de que el Secretario de Hacienda apruebe específicamente el plan en cuestión. Un elemento establecido por el legislador, sólo para asegurarle al propio empleado que el plan médico seleccionado por él es confia-ble, se eleva rígidamente por el tribunal de instancia a requisito tan indispensable que termina derrotando el fin legislativo. Se da la trágica ironía que un medio escogido para proteger al empleado se convierte, por fiat judicial, en un impedimento absoluto del beneficio que se le concede.
Este insólito resultado no es de modo alguno inevitable. Ello se hace patente con sólo indagar un poco en las razo-nes por qué se estableció en la ley la intervención del Se-*836cretario de Hacienda. Resulta que, originalmente, cuando se creó por primera vez el plan gubernamental para servi-cios médicos-hospitalarios para empleados públicos en 1946, la Cruz Azul era la única organización de fines no pecuniarios en Puerto Rico que ofrecía un plan similar al que se deseaba adoptar para los empleados gubernamentales. Por ello, la ley de 1946 disponía taxati-vamente que debía contratarse con la Cruz Azul. Años más tarde, para 1962, ya existían en Puerto Rico varias otras entidades y organizaciones que tenían planes de servicio de salud similares a los ofrecidos por la Cruz Azul. En con-secuencia, se enmendó la legislación aludida para permitir que se pudiera contratar con varios aseguradores que ofre-ciesen planes de salud, en lugar de limitarse a un solo ase-gurador como había sido antes. Sin embargo, aunque se deseaba ampliar las opciones del empleado en términos de los planes disponibles, también se quería asegurar que los planes en cuestión fuesen económicamente solventes y tu-viesen la capacidad real de proveer los servicios que se contratasen. Para ese fin se estableció la intervención del Secretario de Hacienda.
Como puede observarse, la función del Secretario —aunque de innegable importancia— es de carácter instrumental y no constituye la esencia del programa en cuestión. Lo que es más significativo aún, en este caso no hay posibilidad alguna de que no exista la viabilidad eco-nómica del plan de salud escogido por el empleado que quiso asegurar el legislador, no sólo porque se trata de un plan aprobado tanto por la propia U.P.R. como por el Co-misionado de Seguros, sino porque el asegurador en cues-tión —la Cruz Azul— ha sido históricamente el proveedor principal de estos servicios, y porque cuenta además, en la actualidad, con el visto bueno del Secretario de Hacienda como uno de los proveedores aceptados por éste.
A la luz de estos hechos, es menester concluir que en este caso se cumplía sustancialmente con la previsión del *837legislador en cuanto a asegurar la solidez del plan seleccionado. Por ello es irrazonable e injusto negarle al demandante el beneficio que dispone la ley. El tribunal de instancia antepone un tecnicismo literalista sobre el dere-cho medular en cuestión. En efecto, se conculca la parte primordial del mandato legislativo.
La decisión del tribunal de instancia da al traste con reiteradas expresiones previas nuestras, como son, por ejemplo, nuestro pronunciamiento en Andino v. Fajardo Sugar Co., 82 D.P.R. 85, 94 (1961), cuando señalamos que
... consideramos que dentro del proceso de hermenéutica tene-mos la obligación de armonizar hasta donde sea posible todas las disposiciones de ley envueltas con miras a lograr un resul-tado sensato, lógico y razonable .... Para ello, los tribunales se apartan frecuentemente de una interpretación estricta o literal que conduzca a un resultado indeseable (énfasis suplido);
nuestro pronunciamiento en Piovanetti v. Vivaldi, 80 D.P.R. 108, 122-123 (1957), cuando advertimos de la nece-sidad de apartarse de los rigores y la inflexibilidad del au-tomatismo y del ritualismo legal para no faltar al
... deber de impartir justicia y de hallar en cada litigio la verdad. ... Pero un pleito no es un juego que deba desarrollarse dentro de un marco bien ajustado por tecnicismos. Debemos repetirlo ad nauseam, aunque sólo consista en recordar lo ad-mitido por todo el mundo, porque ningún sistema de derecho puede vivir si, a base de formalismos ... se ahogan las posibili-dades de hacer justicia sustancial (citas omitidas y escolio omi-tido),
o el pronunciamiento del Juez Negrón Fernández en Figueroa v. Díaz, 75 D.P.R. 163, 175 (1953):
...El sentido de injusticia que inquieta a veces la conciencia en su busca de la verdad, y que como fuente espontánea de la formación del derecho contribuye con su corriente a la integra-ción activa del acervo jurídico, marca una diferencia fundamental en la actitud práctica de los tribunales al convertirse en criterio adecuado para llegar a un verdadero sentido de justicia *838en las controversias judiciales .... Las leyes se hacen por los hombres y se interpretan para los hombres. Por eso, en su in-terpretación, debe ser factor preeminente la realidad humana de la vida, no la abstracción dogmática de reglas .... En esta época de justicia social debemos marchar hacia la humaniza-ción de la justicia y el derecho, dejando atrás en su decadencia rigorista el sentido dogmático del derecho y la justicia.
En este caso, el tribunal de instancia, en auxilio de su jurisdicción, pudo haberle requerido al Secretario de Hacienda que expresase si tenía algún reparo respecto a los méritos del plan de la U.P.R. Así hubiese satisfecho su pre-ocupación con el referido aspecto de la ley. De no haberlo, como probablemente no lo habría —por las razones seña-ladas antes— entonces el tribunal podía ordenar que se le diera al juez demandante lo que en derecho le pertenece, sin traba alguna. En lugar de seguir este curso, se prefirió denegar el derecho a la aportación, lo que no satisface mi sentido de justicia.
I-H
Podría pensarse que si al demandante se le permite re-cibir la aportación patronal que es derecho de todos los empleados públicos para usarla en el plan de la U.P.R. en lugar del plan de la Rama Judicial, se le estaría permi-tiendo obtener una opción que no está disponible para otros miembros de la Judicatura. Tal en efecto sería la situación. Pero un examen objetivo y equitativo del asunto no podría terminar ahí. Habría que preguntarse también si es que hay algo ilegal o injusto en que el demandante tenga tal otra opción. No hay, claro está, nada ilegal o injusto en ello. La opción en cuestión surge de una circunstancia particular del juez, quien está disfrutando de una licencia sin sueldo de su cargo en la U.P.R.
Esta circunstancia ocurre con alguna frecuencia res-pecto a miembros del claustro universitario. Por su natu-*839raleza como centro docente, la universidad es una reserva extraordinaria de recursos humanos en todos los campos del conocimiento y del saber profesional. Es, si se quiere, un "banco de talento” permanente al cual acude regular-mente tanto el Gobierno como la empresa privada en busca de personas que necesitan para algunos de sus puestos principales. Ayer como hoy, mediante el mecanismo de la licencia sin sueldo, miembros del claustro universitario se han desempeñado como Gobernador de Puerto Rico, Comi-sionado Residente, Secretarios de gabinete, jefes de agen-cias, legisladores, rectores y presidentes de otras universi-dades, y jueces tanto del Tribunal Supremo como de foros de primera instancia. En casi todos estos casos, se le concede al funcionario público la licencia sin sueldo por algu-nos años para dejar abierta la puerta a que éste regrese a la universidad en algún futuro previsible, si su vocación académica persiste.
Esta consuetudinaria práctica de la U.P.R. ocurre tam-. bién en otras universidades del país y es elemento común de los buenos centros docentes de Estados Unidos y de otros países del mundo. Forma parte permanente del en-tramado universitario en el mundo moderno.
En la U.P.R. y en otros lugares, como parte del meca-nismo de licencia sin sueldo, se le permite al claustral se-guir unido a cosas tales como el plan de servicios de salud de la institución, si paga tanto la aportación personal como la patronal. Por lo tanto, no tratamos aquí con un privile-gio injustificado ni mucho menos con una “retribución” ilegal. Se trata sencillamente de una opción que la univer-sidad lícitamente le da de ordinario a todos los que, sin estar en servicio activo, continúan vinculados a ella como miembros del claustro.
Denegar la aportación gubernamental en cuestión al juez demandante sólo porque sigue vinculado a la U.P.R: no sólo es injusto con el juez, sino que, además, es una acción que atenta contra la autonomía universitaria y con*840tra la integridad de una consuetudinaria práctica que le ha servido bien al país y que aquí, como en otros lugares, ha sido parte importante del quehacer universitario. La prác-tica en cuestión, extendida a claustrales que forman parte también de la Judicatura, no le quita nada a los demás jueces ni los afecta adversamente. Al contrario, en una so-ciedad como la nuestra, donde ser juez con frecuencia im-plica serios sacrificios económicos y de otra índole, honrar la opción universitaria es un modo de alentar y promover el servicio en la Judicatura. No hay razón alguna, pues, por la cual al claustral que viene a ser parte de la Judica-tura se le menoscabe una vinculación con la universidad que ordinariamente mantienen todos los otros claustrales que sirven en las otras ramas del Gobierno. No hay nada en la Judicatura como tal que justifique ese trato desigual.